DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 7/6/2021 amended claims 1-3, 7 and 9 and cancelled claims 4-5.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 rejection from the office action mailed 4/16/2021; therefore these rejections are withdrawn.  Applicants’ amendments overcome the 35 USC 102 rejection from the office action mailed 4/16/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Take in view of Ohlendorf, Take in view of Selwood and Take in view of Umehara from the office action mailed 4/16/2021; therefore these rejections are maintained below.  Also, neither applicants’ amendments nor arguments addressed below overcome the double patenting rejections from the office action mailed 4/16/2021; therefore these rejections are maintained below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021 was filed after the mailing date of the non-final office action on 4/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Take in view of Ohlendorf, US Patent Application Publication No. 2015/0298355 (hereinafter referred to as Ohlendorf).  
Regarding claims 1-3, 6-13 and 17, Take teaches entry sheet for drilling comprising a resin composition having a carbon powder in mixture with a water-soluble resin and water-soluble lubricant (see Abstract).  The high-molecular weight compound resin has an average molecular weight of from 10,000-200,000 and is present in amounts of from 20 to 90% by weight of the mixture, the water-soluble lubricant is present in amounts of from 10 to 80% by weight of the mixture, and wherein 5 to 
In Example 2, the composition comprises 50 parts by weight of polyethylene glycols having average molecular weight of 110,000 and 50 parts by weight of polyoxyethylene monostearate of weight average molecular weight of 1000 and 30 to 60 parts by weight of scaly graphite, thus providing the high molecular weight, medium molecular weight and carbon compound of the claim, respectively.  
Take further discloses a lubricant for use in drilling which is a machining process as previously stated and the lubricant material which is a sheet of 100 micrometer (0.1 mm) thick (Para. [0018], see Example 1]).  Thickness of the sheets are generally from 50 to 300 microns (i.e., up to 0.3 mm) and the entry sheet is made of aluminum (Para. [0015], see Example 2).  
Take teaches use of adhesives for adhesion such as urethane, vinyl acetate, polyester systems, epoxy system etc., thus providing adhesive layer of the claim (Para. [0015]).  Such adhesive layer would obviously be on the face of the side that would be adhered to the work piece.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the water-soluble resin and water-soluble lubricant of Take in the composition of Ross in order to enhance the thermal conductivity properties and improve the hole position accuracy and reduce the resin wrapping round the drill (Para. [0005] of Take).  


Ohlendorf discloses a power tool for processing a workpiece, including a processing tool, such as, a circular saw that can be rotated in a rotational direction around an axis of rotation by a drive, a protective hood that surrounds the processing tool, at least partially, and a spraying device with a first spray nozzle which is arranged on a side of the processing tool that exits the workpiece (see Abstract and Para. [0002]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the circular saw of Ohlendorf as the processing tool of Take as it is a simple substitution of one element for another in order to obtain predictable results.  

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Take in view of Ohlendorf as, applied to claims 1-3, 6-13 and 17, and further in view of Selwood et al., US Patent No. 5,026,612 (hereinafter referred to as Selwood).
Regarding claim 14, Take discloses all the limitations discussed above but do not explicitly disclose the adhesive layer comprising an acrylic-based resin.  
Selwood discloses a process for forming a structure of aluminum components comprises pre-treating aluminum sheet to produce an inorganic non-metallic surface coating thereon, forming the pre-treated sheet to produce components of desired shape and applying adhesive to the components and securing them together by means of the adhesive.  Generally, an adhesive-compatible press lubricant is present on the sheet when it is formed and includes an acrylic adhesive in place of an epoxy adhesive (see .  

Claim Rejections - 35 USC § 103
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Take in view of Ohlendorf, as applied to claims 1-3, 6-13 and 17, and further in view of Umehara et al., US Patent No. 2016/0045961 (hereinafter referred to as Umehara).  
Regarding claims 15-16, Take discloses all the limitations discussed above but do not explicitly disclose the workpiece material being a carbon fiber reinforced plastic as recited in claims 15-16.   
Umehara discloses an entry sheet of the present invention is used in cutting a fiber reinforced composite material and/or a metal.  Moreover, in a cutting method of the present invention, cutting of a fiber reinforced composite material and/or a metal is performed using the entry sheet. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the workpiece material of Umehara in the cutting composition of Take as it is a simple substitution of one element for another in order to obtain predictable results.  

Double Patenting
9.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The co-pending '322 patent discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Double Patenting II
11.       Claims 1-3 and 6-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10/518,341. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '341 patent discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Double Patenting III
12.       Claims 1-3 and 6-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Application No. 16/349,466. Although the conflicting claims are not identical, they are not patentably distinct from each other. 


Double Patenting IV
13.       Claims 1-3 and 6-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-10 of Application No. 15/756,899. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '899 application discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Double Patenting V
14.       Claims 1-3 and 6-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Application No. 16/613,681. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '681 application discloses the same limitations as the instant claims and would have been obvious in light of the disclosures to Take, Ohlendorf, Selwood and Umehara discussed above which are incorporated herein by reference.    

Response to Arguments
15.	Applicants’ arguments filed 7/6/2021 regarding claims 1-3 and 6-17 have been fully considered and are not persuasive.  
	Applicants argue that the combination of references is improper.  Applicants merely allege this to be the case but do not discuss the lack of motivation in combining the references.  
	Applicants also argue that the combination of references do not explicitly teach the limitations of amended claim 1, specifically that Ohlendorf does not teach “a contact step of bringing in advance the lubricant material for assisting cutting process into contact with a portion to serve as the exit of the blade of the circular saw, on the surface or the back face of the workpiece material such that the lubricant material for assisting cutting process covers the portion to serve as the exit”.  This argument is not persuasive.
	Ohlendorf, in paragraph 0041, explicitly discloses:
The requirements made of the first spray nozzle 37 differ from the requirements made of the second spray nozzle 39. The first spray nozzle 37 serves to bind the dust generated during grinding, while the second spray nozzle 39 serves to cool and lubricate the grinding disc 12 during grinding. Moreover, the first and second spray nozzles 37, 39 are installed on different sides of the grinding disc 12. The first spray nozzle 37 is arranged on the exit side 32 while the second spray nozzle 39 is arranged on the entry side 31 of the grinding disc 12. The arrangement of the first spray nozzle 37 on the exit side 32 has the advantage that the dust can be bound directly at the site where it is generated and the dust can be largely prevented from spreading. Owing to the arrangement of the second spray nozzle 39 on the entry side 31, the grinding disc 12 is cooled and lubricated before it enters the workpiece 26. Some of the liquid 33 is drawn into the slit 28 along with the grinding disc 12 and then transported to the processing site of the grinding disc 12. The cooling and lubrication of the grinding 

	This arrangement discloses in Ohlendorf clearly details an embodiment wherein the lubricant is present in advance for assisting the cutting process.  
	Paragraph 0044 of Ohlendorf, discloses a lubricant material being present in both the first and second spray nozzle and the first spray nozzle is on the exit side and therefore the rest of amended claim 1 is read on by Ohlendorf as the lubricant covers the portion that serves as an exit.  
Applicants also argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their cutting method against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  The closest prior art clearly uses lubricants in cutting-assisted work methods and therefore the prior art is closer than the comparative examples from the instant specification.    
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific workpiece material and a very specific lubricant that includes several compounds not recited in the instant, independent claim.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  


Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771